DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Grunzweig on 7/21/2022.

The application has been amended as follows: 
Claim 1:
line 3 “sensing portion” is amended to recite “sensing portion configured to”
line 8 “stimulation portion” is amended to recite “stimulation portion configured to”
line 16 “the sensing element” is amended to recite “the sensing portion”
line 19 “the stimulation element” is amended to recite “the sensing portion”

Claim 6 is amended to depend from claim 4.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the invention is directed towards a stimulation system which includes an IPG with a sensing portion to sense respirator effort including an indication of upper airway flow limitation, if present and  respiratory cycle information including inspiration and expiratory phases.   The invention further includes a stimulation portion to stimulate the hypoglossal nerve and a controller.  The prior art fails to disclose or render obvious all of the limitations of the claimed invention in combination with the controller operable to determine an upper airway flow limitation via sensed respirator effort which corresponds to partial obstructive sleep apnea and cause the stimulation to the hypoglossal nerve to treat OSA via stimulation during inspiratory phases and a portion of the expiratory phase. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792